UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR o ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-31037 eRoomSystem Technologies, Inc. (Exact name ofregistrant as specified in its charter) Nevada 87-0540713 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1072 Madison Ave., Lakewood, NJ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (732) 730-0116 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.0001 per share Title of each class Title of each class Indicate by check mark if the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act.YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section15(d) of the Act.YesoNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days.YesRNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESo NO o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of theAct). YesoNox State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently computed second fiscal quarter. $3,336,601 based upon $0.14 per share which was the last price at which the common equity purchased by non-affiliates was last sold, since there is no public bid or ask price. The number of shares of the issuer’s common stock issued and outstanding as of February 24, 2010 was 23,832,865 shares. DOCUMENTS INCORPORATED BY REFERENCE None. -ii- TABLE OF CONTENTS PART I 1 ITEM 1. DESCRIPTION OF BUSINESS 1 ITEM 2. DESCRIPTION OF PROPERTY. 5 ITEM 3. LEGAL PROCEEDINGS. 5 PART II 6 ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. 6 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATIONS. 7 ITEM 8. FINANCIAL STATEMENTS. 12 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 26 ITEM 9A(T). CONTROLS AND PROCEDURES 26 ITEM 9B. OTHER INFORMATION 26 PART III 27 ITEM 11. EXECUTIVE COMPENSATION. 28 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. 29 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE. 30 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES. 31 ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 32 SIGNATURES 34 -iii- PART I ITEM 1. DESCRIPTION OF BUSINESS As used in this Annual Report on Form 10-K (this “Report”), references to the “Company,” the “Registrant,” “we,” “our” or “us” refer to eRoomSystem Technologies, Inc., and includes our subsidiaries, unless the context otherwise indicates. Forward-Looking Statements This Report contains forward-looking statements. For this purpose, any statements contained in this Report that are not statements of historical fact may be deemed to be forward-looking statements. Forward-looking information includes statements relating to future actions, prospective products, future performance or results of current or anticipated products, sales and marketing efforts, costs and expenses, interest rates, outcome of contingencies, financial condition, results of operations, liquidity, business strategies, cost savings, objectives of management, and other matters. You can identify forward-looking statements by those that are not historical in nature, particularly those that use terminology such as “may,” “will,” “should,” “expects,” “anticipates,” “contemplates,” “estimates,” “believes,” “plans,” “projected,” “predicts,” “potential,” or “continue” or the negative of these similar terms. The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward-looking information to encourage companies to provide prospective information about themselves without fear of litigation so long as that information is identified as forward-looking and is accompanied by meaningful cautionary statements identifying important factors that could cause actual results to differ materially from those projected in the information. These forward-looking statements are not guarantees of future performance and involve risks, uncertainties and assumptions that we cannot predict. In evaluating these forward-looking statements, you should consider various factors, including the following: (a) those risks and uncertainties related to general economic conditions, (b) whether we are able to manage our planned growth efficiently and operate profitable operations, (c) whether we are able to generate sufficient revenues or obtain financing to sustain and grow our operations, (d) whether we are able to successfully fulfill our primary requirements for cash, which are explained below under “Liquidity and Capital Resources”. We assume no obligation to update forward-looking statements, except as otherwise required under the applicable federal securities laws. Overview eRoomSystem Technologies has developed and introduced to the lodging industry an intelligent, in-room computerized platform and communications network, or the eRoomSystem. The eRoomSystem is a computerized platform and processor-based system that is installed within our eRoomServ refreshment centers and is designed to collect and control data. The eRoomSystem also supports our: (i) eRoomSafe, an electronic in-room safe, (ii) eRoomTray, an in-room ambient tray that can sell a wide variety of products at room temperature, and, (iii) eRoomEnergy, an in-room digital thermostat that is designed to control virtually any fan coil unit or packaged-terminal air conditioner found in hotel rooms. In addition to the eRoomSystem in the fiscal year 2009 we have purchased Kooltech refreshment centers that were installed in various hotels. Our eRoomSystem and related products deliver in-room solutions that reduce operating costs, enhance hotel guest satisfaction and provide higher operating profits to our customers. The solutions offered by our eRoomSystem and related products have allowed us to establish relationships with many premier hotel chains. In addition to providing our customers with valuable in-room solutions, our revenue-sharing program has allowed us to partner with our customers. Through our revenue-sharing program, we have been able to install our products at little upfront cost to hotels, and share in the recurring revenues generated from the sale of goods and services related to our products. On July 24, 2008, we provided a secured loan to BlackBird Corporation, a Florida corporation (“BlackBird”), an unrelated entity. The funding of the loan took place on completion of a transaction by BlackBird to acquire an unrelated company, USA Datanet Corporation. The acquisition took place on July 24, 2008. The loan is evidenced by a 10% senior secured convertible promissory note, made by BlackBird (the “Secured Note”). The Secured Note was extended to June 30, 2010 and the interest rate increased to 18% annually on January 1, 2009, with interest payable quarterly on the last business day of each quarter. On June 17, 2009, the Company purchased the assets of Kooltech SPE which had been acquired by Cardinal Pointe Capital (“CPC”). CPC sold the minibars, baskets and stock owned by Kooltech SPE to the Company. The Company has formed a subsidiary, eFridge, LLC (“eFridge”) for the purposes of this purchase. The purchase price is an amount equal to thirty percent (30%) of eFridge’s EBITDA and an amount equal to thirty percent (30%) of New Equipment Cash Flow.Payment of the Purchase Price shall be made by eFridge to CPC on a monthly basis within twenty days after the end of each month, based on the eFridge’s EBITDA for the month then ended. We have deployed over 10,000 eRoomServ refreshment centers, and over 6,000 eRoomSafes at over 30 hotel properties. In addition we operate approximately 2,000 KoolTech refreshment centers purchased from CPC. -1- Summary of Our Diversification Initiatives We are continuously performing due diligence on third party companies for the purpose of making investments in privately-held or publicly traded emerging growth stage companies. In the future, we may acquire an existing operating company if the opportunity arises. At this time, we have not reached a definitive agreement with any such third party companies. Our Products and Services eRoomSystem Since our inception, it has been our objective to provide innovative in-room amenities to the lodging industry. Our technologies provide an intelligent, in-room computerized platform and communications network that comprises the eRoomSystem. At the core of the eRoomSystem is our proprietary hardware and software that operate as a multi-tasking imbedded operating system. Our hardware and software can operate multiple devices and provide an interactive environment that allows the hotel guest to input and receive information. Installed as part of our eRoomServ refreshment center, the eRoomSystem provides the communication link between the hotel guest, our products, our file server located at the hotel (the eRoomSystem file server), the hotel's property management system, and the file server located at our headquarters (the eRoomSystem master file server). Our software is remotely upgradeable from our Salt Lake City facility, which reduces the need for costly on-site visits. We can also remotely adjust pricing, change messages on the liquid crystal display, lock and unlock our units and change the input touchpad layout. From our facility, we can also determine whether our products are active and working properly and, in the event a participating hotel fails to pay outstanding invoices or otherwise violates the terms of its agreement with us, control the use of our products by remotely locking the units. The eRoomSystem consists of a microprocessor, memory, input/output ports, communications transceiver, liquid crystal display, touchpad, power supply and our proprietary software. The proprietary architecture of our circuit boards has been designed to minimize the need for hardware upgrades. The eRoomSystem includes an embedded system processor that handles simple instructions and routes all billing functions and processor-intensive instructions to the eRoomSystem file server. eRoomServ Refreshment Centers Our eRoomServ refreshment centers consist of the eRoomSystem, a small refrigeration unit, electronic controls, LCD display and vending racks. Our newest models utilize an upright multi-vending rack. The upright multi-vending rack offers greater flexibility for the snack and beverage products offered by hotels, and is viewed more favorably by our hotel clients than our prior side-vend rack design. The upright multi-vending rack displays up to 30 different beverages and/or snacks and provides an environment similar to that of a convenience store beverage cooler. Upon removal of a product, the gravity-based design uses the weight of the remaining products to cause the products to roll or slide forward. In addition to the upright multi-vending rack in the refreshment center, the eRoomTray allows hotel properties to separately vend a variety of products at room temperature within the eRoomSystem environment, including snacks, wine, disposable cameras, film, souvenirs, maps and other sundries. Our eRoomServ refreshment center and eRoomTray communicate through the eRoomSystem, which uses the hotel property's existing telephone lines, network cabling or cable television lines. Our eRoomServ refreshment centers and eRoomTray operate as follows: · A hotel guest selects a beverage or snack from our eRoomServ refreshment center or eRoomTray; · The purchase is either immediately confirmed on the liquid crystal display and acknowledged with an audible beep or subject to a countdown of a predetermined (by the hotel) number of seconds prior to purchase confirmation; · Upon confirmation, the transaction information, such as product type, price and time of purchase, is simultaneously transferred to the eRoomSystem file server; · The eRoomSystem file server communicates on a real-time basis with the hotel's property management system and periodically with our eRoomSystem master file server located at our Salt Lake City facility; and · The hotel's property management system posts the purchase to the hotel guest's room account. -2- The sales data from the eRoomSystem is transmitted to the eRoomSystem file server from which hotel employees can access real-time sales reports, inventory levels for restocking purposes and demographic data. As for the maintenance of our refreshment centers, the repair or replacement of any component of our refreshment center is relatively simple and is typically provided at no additional charge to the property pursuant to the terms of our service and maintenance agreement. eRoomSafe Our eRoomSafes are electronic in-room safes offered in conjunction with our eRoomSystem. The eRoomSafes have storage space large enough for laptop computers, video cameras and briefcases and include an encrypted electronic combination that can be changed by the hotel guest. The eRoomSafes utilize the eRoomSystem to interface with the eRoomSystem file server that communicates with the hotel's property management system. The following diagram represents the structure and communications network of our eRoomSystem, the eRoomSystem file server, the hotel property management system, and the eRoomSystem master file server: Our eRoomTray is an ambient tray for dry goods. The eRoomTray has a terraced design and can hold three, to more than twenty, different products. The eRoomTray utilizes cross-sensing technology that provides significant flexibility in product selection for hotels. The eRoomTray uses the visible countdown timer located on the liquid crystal display of the eRoomServ Refreshment Center. This solution allows the hotel to sell music CD's souvenirs, disposable cameras, maps, snacks and other profitable items. The eRoomTray is unique in that it can generally be located anywhere in a guestroom. eRoomEnergy Management In 2001, we announced our agreement with INNCOM International, Inc., a leader in hotel guest-room control systems, through which INNCOM private-labels its e4 Smart Digital Thermostat for us as eRoomEnergy and provides assistance in the installation and maintenance of the units. The e4 Smart Digital Thermostat is designed to control virtually any fan coil unit or packaged terminal air conditioner found in hotel rooms and comes standard with an illuminated digital display, a Fahrenheit/Celsius button, one-touch temperature selection, an off/auto button, fan and display buttons. In addition to these user-friendly features, the e4 Smart Digital Thermostat includes five relays, an optional on-board infrared transceiver, a passive infrared occupancy sensor, and is expandable to include functions such as humidity control, outside temperature display, refreshment center access reporting, occupancy reporting to housekeeping and automatic lighting control. eRoomData Management One of the byproducts of our technology is the information we have collected since our first product installation. To date, we have collected several million room-nights of data. The eRoomSystem file server collects information regarding the usage of our eRoomServ refreshment centers on a real-time basis. We use this information to help our customers increase their operational efficiencies. The information we obtain is unique because we are able to categorize the information according to specific consumer buying patterns and demographics. The information we collect is currently offered to our customers as part of our service and maintenance agreement, including specific information about their guests' buying patterns and non-confidential information about other hotels in similar geographic regions. To this end, our hotel clients benefit in various ways from the information we provide. The hotels are responsible for restocking the goods sold from our refreshment centers and the real-time sales data generated by our refreshment centers helps the hotel maximize personnel efficiencies. The transfer of sales data to the hotel prevents guest pilferage and minimizes disputes over refreshment center usage, both of which are prevalent in the lodging industry, particularly with non-automated units. Finally, the ability to track product sales performance allows the hotel to stock the refreshment centers with more popular items, which generally leads to increased sales of product from the refreshment centers. Our system can provide reports on daily restocking requirements, daily, monthly and annual product sales statistics, overnight audits, inventory control and a variety of customized reports. Research and Development At the core of our products and services is our proprietary software and hardware that make up our eRoomSystem. In 2008, we initiated some research and development projects for the purpose of creating a new product line. There is no assurance that the products we are working on will be successfully completed or deployed. -3- Sales and Marketing We have deployed more than 10,000 refreshment centers, and over 6,000 eRoomSafes at over 30 hotel properties. Our sales and marketing efforts have been eliminated with respect to new product placements for the refreshment centers. Manufacturing We do not anticipate manufacturing new refreshment centers in the future. We will continue to service our existing products placed pursuant to existing revenue sharing and maintenance agreements. Competition The market for in-room amenities in the lodging industry is quite competitive, and the competition has further intensified in recent years. Management is focusing on servicing our existing client base. If we decide to redeploy products following the maturity of certain outstanding revenue sharing agreements, we will be subject to significant competition in doing so from our historical competitors, including Bartech, MiniBar America and Dometic, among others. Intellectual Property We rely upon a combination of trademark and copyright law, trade secret protection and confidentiality and/or license agreements with our employees, customers and business partners to protect our proprietary rights in our products, services, know-how and information. We have registered RoomSystems, RoomSafe, eRoomEnergy, eRoomData, eRoomSystem, and eRoomServ with the United States Patent and Trademark Office. In addition, we have pending applications for the following trademarks and service marks: eRoomSafe; eRoomManagement; and eRoomSystem Technologies. We have also registered our logo. Our proprietary software consists of three modules and provides the operating system for our eRoomSystem. The first module is an operating system that permits messages to be scrolled on the flat panel display of our eRoomSystem and allows hotel guests to interface with our products. The second module is a Windows(R) based program that provides a communication link between our eRoomSystem, our products, our eRoomSystem hotel file server and the hotel's property management system. The third module is a Windows(R) based program that collects data from our eRoomSystem hotel file server and produces a wide-variety of management and operational reports. Three years ago, we introduced our eRoomSystem version 4 software and thereafter our newest version 4.1 software. All, but one, of our existing hotel clients are utilizing our version 4.1 software that provides users with a friendly, easy-to-learn graphical environment which generally expands the report generating capabilities of the property. We do not know if our future patent applications will be issued with the full scope of claims we seek, if at all, or whether any patents we receive will be challenged or invalidated. Our means of protecting our proprietary rights in the United States, and abroad, may not be adequate and competitors may independently develop similar technology. We cannot be certain that our services do not infringe on patents or other intellectual property rights that may relate to our services. Like other technology-based businesses, we face the risk that we will be unable to protect our intellectual property and other proprietary rights, and the risk that we will be found to have infringed on the proprietary rights of others. Further, as previously mentioned, it is our intention to focus solely on servicing our existing hotel clients. Historical Summary We were originally incorporated under the laws of the State of North Carolina on March 17, 1993 as InnSyst! Corporation. On September 28, 1993, the operations of InnSyst! were transferred to RoomSystems, Inc., a Virginia corporation, incorporated on August 12, 1993, or RoomSystems Virginia. On April 29, 1996, the operations of RoomSystems Virginia were transferred to RoomSystems, Inc., a Nevada corporation, or RoomSystems. Through an agreement and plan of reorganization approved by a majority of our stockholders dated December 31, 1999, RoomSystems became the wholly owned subsidiary of RoomSystems International Corporation. Pursuant to this agreement and plan of reorganization, all shares of RoomSystems common stock, including all shares of common stock underlying outstanding options and warrants, Series A convertible preferred stock and Series B convertible preferred stock were exchanged for the identical number and in the same form of securities of RoomSystems International Corporation. On February 1, 2000, we changed our name from RoomSystems International Corporation to RoomSystems Technologies, Inc. Subsequently, on March 29, 2000, with the approval of our stockholders, we changed our name to eRoomSystem Technologies, Inc. Thereafter, we changed the name of RoomSystems, Inc. to eRoomSystem Services, Inc. We have four wholly owned subsidiaries, eRoomSystem Services, Inc. (formerly RoomSystems), eRoomSystem SPE, Inc. eFridge, LLC and eLiftLLC, LLC. RSi BRE, Inc., or RSi BRE, a former wholly-owned subsidiary, was liquidated into eRoomSystem Technologies, Inc. in 2004. -4- eRoomSystem Services is our service and maintenance subsidiary that installs all of our products, provides electronic software upgrades to our customers, provides customer service and maintenance for our products and trains hotel personnel on the use and maintenance of our products. RSi BRE was formed as part of the Equipment Transfer Agreement we entered into in September 1998 with RSG Investments, LLC, or RSG, a privately held company. Previously, RSi BRE held title to 1,717 eRoomServ refreshment centers and 1,304 eRoomSafes. On February 29, 2004, we entered into a Settlement Agreement and Mutual Release Agreement with RSG whereby we paid the sum of $152,823 as a full and final cancellation of the Equipment Transfer Agreement and subsequent Settlement Agreement dated September 1999. As a result, the Company immediately commenced recognizing all revenue generated from the four revenue sharing lease agreements relating to the 1,717 eRoomServ refreshment centers and 1,304 eRoomSafes. In 2004, RSi BRE was liquidated. eRoomSystem SPE was formed as part of our long-term financing arrangement with AMRESCO Leasing Corporation, which was terminated in August 2002. eRoomSystem SPE owns all of the equipment previously funded by AMRESCO under our revenue-sharing program, consisting of nine properties comprising 2,775 eRoomServ refreshment centers and 2,622 eRoomSafes. AMRESCO had taken a senior security interest in all of the assets of eRoomSystem SPE. We control eRoomSystem SPE and its financial results are consolidated with those of eRoomSystem Technologies and eRoomSystem Services. On July 14, 2006, the Company repaid the full amount due and owing under the financing arrangement. eLiftLLC was formed as a new subsidiary in November 2008. eLift provides online parts procurementfor the material handling industry. eFridge, LLC was formed as a new subsidiary in June 2009. eFridge purchased the KoolTech minibars and baskets from CPC and operates them in the Hotels in which they were installed. Government Regulation We are subject to laws and regulations applicable to businesses generally, as well as to laws and regulations directly applicable to the lodging industry and minibars in particular. These laws and regulations relate to qualifying to do business in the various states and in foreign nations in which we currently have, or propose to have, our products. Apart from laws and regulations applicable to us, some of our existing and potential customers are subject to additional laws or regulations, such as laws and regulations related to liquor and gaming, which may have an adverse effect on our operations. Due to the licensing requirements relating to the sale of alcohol in each state, the failure of any of our revenue-sharing partners to obtain or maintain its liquor license would result in the loss of revenue for our revenue-sharing partner and us. In addition, due to the heightened hotel-casino regulatory environment and our ongoing revenue-sharing agreements with hotel-casinos, our operations may be subject to review by a hotel-casino's compliance committee to verify that its involvement with us would not jeopardize its gaming license. The regulatory compliance committee of a hotel-casino has broad discretion in determining whether or not to approve a transaction with a third party, which review typically includes the character, fitness and reputation of the third party and its officers, directors and principals. If our history or operations present problems for a hotel-casino, we would either have to expend resources to address or eliminate the concerns or forego the business. Employees We currently employ approximately eight full-time employees and eight part-time employees in addition to one consultant. None of our employees are subject to a collective bargaining agreement. ITEM 2.DESCRIPTION OF PROPERTY. Our headquarters and principal executive offices, comprising approximately 1,100 square feet, are located at 1072 Madison Ave., Lakewood, NJ 08701. We pay $1,300 per month. This lease expires March 10, 2010. In addition, we currently utilize storage space in Salt Lake City, Utah, Jersey City, NJ, Staten Island, NY and Jackson, NJ. We maintain inventory and replacement parts at these facilities. We pay approximately $2,450 per month for these facilities, which have a month to month arrangement. ITEM 3.LEGAL PROCEEDINGS. We are, from time to time, parties to various legal proceedings arising out of our business. Notwithstanding, there are no pending legal proceedings to which the Company is a party or in which any director, officer or affiliate of the Company, any owner of record or beneficially of more than 5% of any class of voting securities of the Company, or security holder is a party adverse to the Company or has a material interest adverse to the Company. The Company’s property is not the subject of any pending legal proceedings. -5- PART II ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our authorized capital stock consists of 50,000,000 shares of common stock, $0.001 par value; 5,000,000 shares of preferred stock, $0.001 par value including; 500,000 shares of Series A convertible preferred stock, $0.001 par value; 2,500,000 shares of Series B convertible preferred stock, $0.001 par value; 2,000,000 shares of Series C convertible preferred stock, $0.001 par value; and 2,777,778 shares of Series D convertible preferred stock, $0.001 par value. Our current authorized capital was effected through an amendment and restatement of our articles of incorporation on March 29, 2000, and the filing of a Certificate of Rights, Preferences and Privileges relating to the Series D convertible preferred stock in November 2002. There are no shares of preferred stock issued and outstanding. Market Information Prior to August 3, 2000, there was no public market for our common stock. In conjunction with our initial public offering, our common stock was accepted for listing on the NASDAQ SmallCap Market under the trading symbol "ERMS". In April 2003, our common stock was delisted from the NASDAQ SmallCap market. Our common stock is currently quoted on the Over-The-Counter Bulletin Board under the same symbol. As of February 24, 2010, there were 23,832,865 shares of common stock outstanding and no shares of any class of preferred stock outstanding. High And Low Sale Prices Of Our Common Stock The following table sets forth the high and low bid information of our common stock, as quoted on the Over The Counter Bulletin Board (which quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions) for each quarter during the period January 1, 2008 through December 31, 2009: Calendar Quarter Ended Low High March 31, 2008 $ $ June 30, 2008 $ $ September 30, 2008 $ $ December 31, 2008 $ $ March 31, 2009 $ $ June 30, 2009 $ $ September 30, 2009 $ $ December 31, 2009 $ $ March 31, 2010 (through February 24, 2010) $ $ The last reported price of our common stock on the Over-The-Counter Bulletin Board on February 24, 2009 was $0.22 per share. We are not aware of any public market for our options or warrants. Holders As of February 24, 2009, there were approximately 350 stockholders of record holding our outstanding common stock. Dividends We have never declared or paid any cash dividends on our common stock. Our Board of Directors presently, and for the foreseeable future, intends to retain all of our earnings, if any, for the purchase of securities in private or publicly traded emerging growth companies, or possibly, the acquisition of an operating company if the opportunity arises. The declaration and payment of cash dividends in the future will be at the discretion of our Board and will depend upon a number of factors, including, among others, our future earnings, operations, funding requirements, restrictions under our credit facility, our general financial condition and any other factors that our board considers important. Investors should not purchase our common stock with the expectation of receiving cash dividends. Recent Sales of Unregistered Securities; Use of Proceeds There were no recent sales of unregistered securities in fiscal years ended December 31, 2009. -6- Purchases of Equity Securities by the Small Business Issuer and Affiliated Purchasers 290,300 shares of our common stock were purchased in the fiscal year ended December 31, 2008 pursuant to the share buyback authorized by the Board of Directors on August 29, 2007. Period a) Total Number of Shares (or Units) Purchased (b) Average Price Paid per Share (or Unit) c) Total Number of Shares (or Units) Purchased as Part of Publicly Announced Plans or Programs (d) Maximum Number (or Approximate Dollar Value) of Shares (or Units) that May Yet Be Purchased Under the Plans or Programs Oct-08 $ - Nov-08 $ - Dec-08 $ - ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATIONS. Certain statements contained in this prospectus, including statements regarding the anticipated development and expansion of our business, our intent, belief or current expectations, primarily with respect to the future operating performance of the Company and the services we expect to offer and other statements contained herein regarding matters that are not historical facts, are “forward-looking” statements. Future filings with the Securities and Exchange Commission, future press releases and future oral or written statements made by us or with our approval, which are not statements of historical fact, may contain forward-looking statements, because such statements include risks and uncertainties, actual results may differ materially from those expressed or implied by such forward-looking statements. All forward-looking statements speak only as of the date on which they are made. We undertake no obligation to update such statements to reflect events that occur or circumstances that exist after the date on which they are made. Overview Our core business was the development and installation of an intelligent, in-room computer platform and communications network, or the eRoomSystem, for the lodging industry. The eRoomSystem is a computerized platform and processor-based system designed to collect and control data. The eRoomSystem supports our fully automated and interactive eRoomServ refreshment centers, eRoomSafes, eRoomEnergy products, and the eRoomTray. In 2005, we commenced our diversification strategy of investing in third party emerging growth companies. We may make investments in promising emerging growth companies, and potentially acquire an operating company if the opportunity arises. Our existing products interface with the hotel's property management system through our eRoomSystem communications network. The hotel's property management system posts usage of our products directly to the hotel guest's room account. The solutions offered by our eRoomSystem and related products have allowed us to install our products and services in several premier hotel chains, including Marriott International, Hilton Hotels, Helmsley and Carlson Hospitality Worldwide, in the United States and internationally. One of the byproducts of our technology is the information we have collected since our first product installation. To date, we have collected several million room-nights of data. Through our eRoomSystem, we are able to collect information regarding the usage of our products on a real-time basis. We use this information to help our customers increase their operating efficiencies. Description of Revenues Historically, we have received most of our revenues from the sale or placement under a revenue-sharing program of our products in hotels. More recently we have purchased minibars and baskets already placed in Hotels and setup turnkey solution at these Hotels. In these hotels we receive most of the revenues for the product sold in the minibars and baskets. We provide 3-5%of revenues to the some of the Hotels. We expect that these revenues will account for a substantial majority of our revenues for the foreseeable future. We also receive limited revenues through the parts procurement online website we setup in December 2008 for the material handling industry. We also generate revenues from maintenance and support services relating to our existing installed products. Our dependence on the lodging industry, including its guests, makes us extremely vulnerable to downturns in the lodging industry caused by the general economic environment. Such a downturn could result in fewer purchases by hotel guests of goods and services from our products installed in hotels, and accordingly lower revenues where our products are placed pursuant to a turnkey or revenue sharing agreement. Time spent by individuals on travel and leisure is often discretionary for consumers and may be particularly affected by adverse trends in the general economy. The success of our operations depends, in part, upon discretionary consumer spending and economic conditions affecting disposable consumer income such as employment, wages and salaries, business conditions, interest rates, availability of credit and taxation. -7- Our revenue-sharing program provided us with a seven-year revenue stream under each revenue-sharing agreement. Because many of our customers in the lodging industry traditionally have limited capacity to finance the purchase of our products, we designed our revenue-sharing program accordingly. Through our revenue-sharing plan, we installed our products at little or no upfront cost to our customers and share in the recurring revenues generated from sales of goods and services related to our products. We retain the ownership of the eRoomServ refreshment centers and eRoomSafes throughout the term of the revenue-sharing agreements and the right to re-deploy any systems returned to us upon the expiration or early termination of the revenue-sharing agreements. We have failed to place any products, either on a revenue sharing or sale basis in the prior six years. However, we have added some hotels through the purchase of KoolTech’s minibars in which we provide a turnkey solution to those hotels. We intend to continue to service and maintain our existing installed product base for the remaining life of the contracts relating thereto. Our revenues over the past few years have been decreasing steadily as we have focused on service and maintenance of our existing installed products and have not installed new products at hotels. However, they have not decreased as drastically as expected this year due to the purchase of the KoolTech minibars. Over time, our revenues relating to our installed products will decline as existing agreements conclude. Given the foregoing, in 2005 we commenced our diversification strategy to invest in emerging growth companies. We continue to explore opportunities and perform due diligence on third parties with respect to potential investments. At this time, we have not reached a definitive agreement to make further investments. In addition, we may acquire an operating company in the future if the opportunity arises. The timing and return on such investments, however, cannot be assured. We may also continue to receive revenues through the parts procurement online portal we setup in December 2008 for the material handling industry. No new products were installed during the years ended December 31, 2009 and 2008. Revenue Recognition Equipment sales revenue from our products is recognized upon completion of installation and acceptance by the customer. Sales revenue for product in the minibars that we sell under a turnkey solution is recognized upon completion of the sale. Sales revenue from the placement of our eRoomServ refreshment centers and eRoomSafes under our revenue-sharing program are accounted for similar to an operating lease, with the revenues recognized as earned over the term of the agreement. In some instances, our revenue-sharing agreements provide for a guaranteed minimum daily payment by the hotel. We negotiated our portion of the revenues generated under our revenue-sharing program based upon the cost of the equipment installed and the estimated daily sales per unit for the specific customer. We have entered into installation, maintenance and license agreements with most of our existing hotel customers. Installation, maintenance and license revenues are recognized as the services are performed, or pro rata over the service period. We defer all revenue paid in advance relating to future services and products not yet installed and accepted by our customers. Our installation, maintenance and license agreements stipulate that we collect a maintenance fee per eRoomServ refreshment center per day, payable on a monthly basis. Our objective is to generate gross profit margins of approximately 50% from our maintenance-related revenues. We base this expectation on our historical cost of maintenance of approximately $0.04 per unit per day and, pursuant to our maintenance agreements, our projected receipt of generally not less than $0.08 per unit per day. Description of Expenses Cost of product sales consists primarily of production, shipping and installation costs for equipment sales and cost of goods and labor for our sale of minibar products. Cost of revenue-sharing arrangements consists primarily of depreciation of capitalized costs for the products placed in service. We capitalize the production, shipping, installation and sales commissions related to the eRoomServ refreshment centers, eRoomSafes, eRoomTrays and eRoomEnergy management products placed under revenue-sharing agreements. Cost of maintenance fee revenues primarily consists of expenses related to customer support and maintenance. Selling, general and administrative expenses primarily consist of general and administrative expenses including professional fees, salaries and related costs for accounting, administration, finance, human resources, information systems and legal personnel. Research and development expenses consist of payroll and related costs for hardware and software engineers, quality assurance specialists, management personnel, and the costs of materials used by our consultants in the maintenance of our existing installed products. As we have initiated development of new product lines there was some research and development expenses in the fiscal years 2009 and 2008. In accordance with Financial Accounting Standards Board, or FASB, Statement of Financial Accounting Standards, or SFAS, No. 86, "Accounting for the Costs of Computer Software to be Sold, Leased or Otherwise Marketed," development costs incurred in the research and development of new software products to be sold, leased or otherwise marketed are expensed as incurred until technological feasibility in the form of a working model has been established. Internally generated capitalizable software development costs have not been material to date. We have charged our software development costs to research and development expense in our consolidated statements of operations. Results of Operations The following table sets forth selected statement of operations data as a percentage of total revenues for the years indicated: -8- Fiscal Years ended December 31, Statement of Operations Data: Revenue: Revenue-sharing arrangements 33.2 % 60.9 % Maintenance fees Product sales Total revenue 100.0 % Cost of revenue: Revenue-sharing arrangements 8.0 % 26.4 % Loss on impairment of refreshment centers - Maintenance Product sales Total cost of revenue Gross margin Operating expenses: Selling, general and administrative expense 86.1 % 51.4 % Research and development expense Interest and other income ) ) Net operating expenses Income/(Loss) from operations )% 7.9 % Net income (loss) )% 7.9 % Comparison of Years Ended December 31, 2009 and 2008 Revenues Revenue Sharing Arrangements Our revenue from revenue-sharing arrangements was $239,213 in 2009 as compared to $555,571 for 2008, representing a decrease of $316,358, or 56.9%. The decrease in revenue from revenue-sharing arrangements was due to the completion of additional revenue-sharing agreements as well as a downturn in the lodging industry in 2009. During the years ended December 31, 2009 and 2008, we did not place additional products on a revenue sharing basis. During the year ended December 31, 2009, revenues from one customer accounted for 18% of our total revenues. Maintenance Fee Revenue Our maintenance fee revenue was $131,052 in 2009 and $222,816 for 2008, representing a decrease of $91,764, or 41.2%. The decrease in maintenance fee revenue was due to a decreased number of products under revenue-sharing and maintenance contracts. Product Sales Our revenue from product sales was $349,416 in 2009, as compared to $134,368 in 2008, representing an increase of $215,048, or 160%. The increase in revenue from product sales in 2009 was a result of the sales of minibar items to customers with our turnkey minibar solution provided to certain hotels. Cost of Revenue Cost of Revenue-Sharing Revenue Our cost of revenue-sharing revenue was $57,642 for 2009 and $240,871 for 2008, representing a decrease of $183,229, or 76.1%. The decrease in the cost of revenue-sharing revenue resulted from a decrease in depreciation expense due to the sale of equipment to customers upon completion of their revenue-sharing contract. The gross margin percentage on revenue-sharing revenue was 75.9% in 2009 as compared to 56.6% in 2008. Loss on Impairment of Refreshment Centers During 2008, the Company assessed the carrying value of certain refreshment centers that had been used by a Hotel and taken out of service and recorded a loss due to impairment of $64,835. Cost of Maintenance Revenue Our cost of maintenance revenue was $73,093 for 2009 as compared to $79,493 for 2008, representing a decrease of $6,400, or 8.1%. The decrease in the cost of maintenance revenue was immaterial. The gross margin percentage on maintenance revenues was 44.2% in 2009 as compared to 64.3% in 2008. Cost of Product Sales Revenue Our cost of product sales revenue was $223,052 for 2009 as compared to $31,858 for 2008, representing an increase of $191,194, or 600.1%. The increase was primarily due to the turnkey solution that we provided to some hotels in 2009 in which we provide the product to the minibars which we did not provide in 2008. The gross margin percentage on revenue from product sales revenue was 36.2% in 2009 as compared to 76.3% in 2008. -9- The changes and percent changes with respect to our revenues and our cost of revenue for the years ended December 31, 2009 and 2008 are as follows: December 31, Change Percent Change REVENUE Revenue-sharing arrangements $ $ $ ) -56.9 % Maintenance fees ) -41.2 % Product sales 160 % Total Revenue ) -21.2 % COST OF REVENUE Revenue-sharing arrangements ) -76.1 % Loss on impairment of refreshment centers - ) 100.0 % Maintenance ) -8.1 % Product sales 600.1 % Total Cost of Revenue $ $ $ ) -15.2 % GROSS MARGIN PERCENTAGE Revenue-sharing arrangements % % Maintenance % % Product sales % % Total Gross Margin Percentage % % Although the preceding table summarizes the net changes and percent changes with respect to our revenues and our cost of revenue for the years ended December 31, 2009 and 2008, the trends contained therein are limited to a two-year comparison and should not be viewed as a definitive indication of our future results. Operating Expenses Selling, General and Administrative Selling, general and administrative expenses were $619,873 for 2009 and $468,700 for 2008, representing an increase of $151,173, or 32.3%. Selling, general and administrative expenses represented 86.1% of our total revenues in 2009 and 51.4% of our total revenues in 2008. The increase in our selling, general and administrative expenses reflects primarily the increased costs relating to the acquisition of the KoolTech minibars as well as the write-off of an uncollectible account among other items. Research and Development Expenses Research and development expenses were $7,538 for 2009 and $81,673 for 2008, representing a decrease of $74,135, or 90.8%. The decrease in research and development expenses was due to decreased development initiated on new product lines in 2009. Research and development expenses represented 1% of our total revenue in 2009 and 8.9% of our total revenue in 2008. Interest and other income in the amount of $123,868 was realized in 2009 as compared to $126,906 in 2008. Loss from operations for 2009 was $137,649, as compared to income from operations of $72,231 in 2008. Net Income/(Loss) Attributable to Common Stockholders We realized a net loss attributable to common stockholders of $137,649 in 2009, as compared to a net income of $72,231 in 2008. The $209,880 decrease in net income was primarily due to a significant decrease in gross margin due to the decreasing refreshment centers on a revenue sharing basis and an increase of refreshment centers installed as a turnkey solution in addition to the many costs involved in the initial stages of setting up the KoolTech minibar system as well as the write-off of an uncollectible account. -10- Liquidity and Capital Resources At December 31, 2009, we had $2,302,620 of cash and working capital of $2,957,088, as compared to $2,135,814 of cash and working capital of $2,774,255 at December 31, 2008. In addition, our stockholders' equity was $2,970,215 at December 31, 2009 as compared to $3,081,719 at December 31, 2008, a decrease of $111,504. The increase in cash reflects primarily the redemption of a note receivable. The increase in working capital reflects the increase in cash and use of inventory. The decrease in stockholders’ equity reflects the net loss in 2009. The deteriorating credit quality of assets linked to the sub-prime mortgage market, caused by a decline in general mortgage credit standards, led to a lack of liquidity and downgrades to certain mortgage backed securities and other securities in the financial marketplace. This, in turn, contributed to a broad-based liquidity shortfall in the financial system. The subsequent increase in risk aversion has contributed to a decline in credit availability in the financial and capital markets. A continuation of these credit and liquidity issues was liable to result in reduced liquidity and impairment write-downs on some of our asset holdings. The Company’s holdings included $1,575,000 of auction rate preferred securities as of April 29, 2008 that were affected by and were at most risk for possible future reduced liquidity and impairment write-downs. However, the Company successfully sold off all of these securities in 2008 at par. Our accumulated deficit increased to $31,148,045 at December 31, 2009 as compared to $31,010,396 at December 31, 2008. The increase in accumulated deficit is a direct result of our net loss of $137,649 in the year ended December 31, 2009. Net cash used by operating activities for the year ended December 31, 2009 was $55,616, as compared to $240,326 of net cash provided by operating activities during the year ended December 31, 2008. The $295,942 decrease in net cash provided by operating activities resulted primarily from the decrease in net income in 2009. Net cash provided by investing activities for the year ended December 31, 2009 was $222,422, as compared to net cash provided during the year ended December 31, 2008 of $1,577,971. The change resulted primarily from the sale of marketable securities in 2008. Net cash used in financing activities for the year ended December 31, 2009 was $0, as compared to $38,453 during the year ended December 31, 2008. The cash used in financing activities resulted from the buyback of Company common stock. On October 1, 2003, the Company issued AMRESCO a warrant to purchase 400,000 shares of common stock, exercisable at $0.10 per share through October 1, 2008. If at anytime until October 1, 2008, the warrant had an intrinsic value greater than $300,000 based upon the then current trading price of the Company's common stock, then AMRESCO would have had the right to "put" the warrant back to the Company in exchange for $200,000 payable in 12 equal consecutive monthly installments with the first payment to be made on the last day of the month in which the "put" occurs. However, this did not occur prior to October 1, 2008 and accordingly; the Company is not liable in this respect. The warrant for 400,000 shares of common stock expired on October 1, 2008. Off Balance Sheet Arrangements We have no off-balance sheet arrangements. We currently believe that our cash on hand will provide sufficient capital resources and liquidity to fund our expected operating expenditures for the next twelve months. Qualitative and Quantitative Disclosures about Market Risk A smaller reporting company, as defined by Rule 229.10(f)(1), is not required to provide the information required by this Item. -11- ITEM 8. FINANCIAL STATEMENTS. eROOMSYSTEM TECHNOLOGIES, INC. AND SUBSIDIARIES INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Report of Independent Certified Public Accountants 13 Consolidated Balance Sheets 14 Consolidated Statements of Operations 15 Consolidated Statements of Stockholders' Equity 16 Consolidated Statements of Cash Flows 17 Notes to Consolidated Financial Statements 18 -12- HANSEN, BARNETT & MAXWELL, P.C. A Professional Corporation CERTIFIED PUBLIC ACCOUNTANTS AND BUSINESS CONSULTANTS 5 Triad Center, Suite 750 Salt Lake City, UT 84180-1128 Phone: (801) 532-2200 Fax: (801) 532-7944 www.hbmcpas.com Registered with the Public Company Accounting Oversight Board REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Directors and the Stockholders eRoomSystem Technologies, Inc. We have audited the accompanying consolidated balance sheets of eRoomSystem Technologies, Inc. and subsidiaries (the “Company”) as of December 31, 2009 and 2008, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of eRoomSystem Technologies, Inc. and subsidiaries as of December 31, 2009 and 2008, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. HANSEN, BARNETT & MAXWELL, P.C. Salt Lake City, Utah March 29, 2010 -13- eROOMSYSTEM TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of$19,087 and $22,040 at December 31, 2009 and 2008, respectively Inventory - Note receivable Prepaid expenses Total Current Assets REFRESHMENT CENTERS IN SERVICE, net of accumulated depreciation of $403,598 and $1,015,582 at December 31, 2009 and 2008, respectively - PROPERTY AND EQUIPMENT Computer and office equipment, net of accumulated depreciation of $11,971 and $9,214, at December 31, 2009 and 2008, respectively INVESTMENT IN MARKETABLE SECURITIES - NOTE RECEIVABLE - INTANGIBLE ASSETS, net of accumulated amortization of $1,688 and $0 at December 31, 2009 and 2008, respectively DEPOSITS Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Customer deposits Deferred maintenance revenue - Total Current Liabilities Total Liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY Preferred stock, $0.001 par value; 5,000,000 shares authorized; none outstanding - - Common stock, $0.001 par value; 50,000,000 shares authorized; shares 23,832,865 and 23,757,865 shares outstanding at December 31, 2009 and 2008, respectively Additional paid-in capital Treasury stock at cost 290,300 and 290,300 shares at December 31, 2009 and 2008 respectively ) ) Warrants and options outstanding Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to consolidated financial statements -14- eROOMSYSTEM TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME For the years ended December 31, REVENUE Revenue-sharing arrangements $ $ Maintenance fees Product sales Total Revenue COST OF REVENUE Revenue-sharing arrangements Loss on impairment of refreshment centers - Maintenance Product sales Total Cost of Revenue GROSS MARGIN OPERATING EXPENSES Selling, general and administrative expense, including non-cash compensation of $26,146 and $18,000, respectively Research and development expense Interest and other income ) ) Net Operating Expenses Income/(Loss) from Operations ) Net Income/(Loss) ) Basic Earnings Per Common Share $ ) $ Diluted Earnings Per Common Share $ ) $ See accompanying notes to consolidated financial statements -15- eROOMSYSTEM TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY FOR THE YEARS ENDED DECEMBER 31, 2 Shares Amount COMMON STOCK Balance at Beginning of Year $ $ Issuance to directors for services 75 75 Balance at End of Year TREASURY SHARES Balance at Beginning of Year ) - ) - Buyback of common stock - ) - ) Balance at End of Year ) ADDITIONAL PAID-IN-CAPITAL Balance at Beginning of Year Issuance to directors for services Issuance of options and warrants to employees - Expiration of warrants and options Balance at End of Year WARRANTS AND OPTIONS OUTSTANDING Balance at Beginning of Year Expiration of warrants and options ) ) Balance at End of Year ACCUMULATED DEFICIT Balance at Beginning of Year ) ) Net income/(Loss) ) Balance at End of Year ) ) ACCUMULATED OTHER COMPREHENSIVE LOSS Balance at Beginning of Year ) ) Unrealized Loss on Marketable Securities - - Balance at End of Year ) ) Total Stockholders' Equity at End of Year $ $ See accompanying notes to consolidated financial statements -16- eROOMSYSTEM TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the years ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income/(Loss) $ ) $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Loss on impairment of investment - Gain on sale of refreshment centers ) ) Loss on impairment of refreshment centers - Interest income from note receivable ) ) Non-cash compensation expense Changes in operating assets and liabilities: Accounts receivable Inventory ) - Prepaid expenses ) Accounts payable ) Accrued liabilities ) Customer deposits and deferred maintenance revenue ) ) Net Cash (Used In)/Provided By Operating Activities ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of fixed assets ) ) Proceeds from sale of refreshment centers Purchase of notes receivable - ) Purchase of marketable securities available for sale - ) Sale of marketable securities availabe for sale - Proceeds from note receivable - Change in long term deposits and restricted funds ) Net Cash Provided by Investing Activities CASH FLOWS FROM FINANCING ACTIVITIES Buyback of common stock - ) Net Cash Used in Financing Activities - ) Net Increase in Cash Cash at Beginning of Period Cash at End of Period $ $ Supplemental Cash Flows Information Cash paid for interest $
